Name: Commission Regulation (EEC) No 3068/88 of 5 October 1988 repealing Regulation (EEC) No 2491/88 concerning the stopping of fishing for cod by vessels flying the flag of the United Kingdom
 Type: Regulation
 Subject Matter: Europe;  fisheries
 Date Published: nan

 No L 274/20 Official Journal of the European Communities 6. 10 . 88 COMMISSION REGULATION (EEC) No 3068/88 of 5 October 1988 repealing Regulation (EEC) No 2491/88 concerning the stopping of fishing for cod by vessels flying the flag of the United Kingdom (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom should therefore be permitted ; whereas, consequently, it is necessary to repeal Commission Regulation (EEC) No 2491 /88 , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2241 /87 of 23 July 1987 establishing certain control measures for fishing activities ('), and in particular Article 1 1 (3) thereof, Whereas Commission Regulation (EEC) No 2491 /88 (2) stopped fishing for cod in the waters of NAFO zone 1 (Greenland waters) by vessels flying the flag of the United Kingdom or registered in the United Kingdom ; Whereas Council Regulation (EEC) No 2963/88 (3) amended the quotas for cod in the waters of NAFO zone 1 (Greenland waters) provided by Council Regulation (EEC) No 3983/87 of 15 December 1987 allocating, for 1988, Community catch quotas in Greenland waters (4); whereas fishing for cod in the waters of NAFO zone 1 HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2491 /88 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 5 October 1988 . For the Commission Antonio CARDOSO E CUNHA Member of the Commission (  ) OJ No L 207, 29. 7 . 1987, p. 1 . 0 OJ No L 218 , 9 . 8 . 1988 , p. 8 . 0 OJ No L 269, 29 . 9. 1988 , p. 3 . b) OJ No L 375, 31 . 12. 1987, p. 61